Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2021 has been entered.
 
                                         CLAIMS UNDER EXAMINATION
Claims 7, 10, 16-17, 23-25, 27 and 33-35 are pending and have been examined on their merits.
                                                             PRIORITY
Foreign Priority document ITMI2011A000679, filed on 20 April 2011, is acknowledged.

WITHDRAWN REJECTIONS
The rejection of claims 31-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to claim amendment.


NEW GROUNDS OF REJECTION:
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7, 10, 16-17, 23, 25 and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laulund et al. (previously cited; Method of Reducing Ecologically Adverse Changes of the Gastrointestinal Microbial Flora In Patients Under Treatment With Medicaments. US2002/0022019, 2002) in view of Mogna et al. (previously cited; Bacteriocin-Producing Lactobacillus Pentosus and the Use Thereof In Food and Pharmaceutical Compositions. 02 December 2010, WO2010/136891 A1) and Scatizzi et al. (previously cited; Use of Lactobacilli Inhibiting Gas Producing Coliform Bacteria Isolated From Infants Affected by Colic. 05 January 2012 WO2012/001440, International Filing Date 28 June 2010).

Laulund teaches a method of reducing adverse changes of the gastrointestinal (GI) microflora in patients under treatment with a medicament (Abstract). The medicament can be a gastric acid reducing medicament or an antibiotic (Abstract). Said gastric-acid reducing agents include: H2 receptor blocking agents (hence, inhibitors), prostaglandins, proton pump inhibitors and antacids ([0030]). Therefore the art suggests treating patients taking “proton pump inhibitors”.  Because Laulund suggests using proton pump inhibitors to reduce gastric acid in a subject, said inhibitors are interpreted to treat or reduce hyperacidity.

The art identifies an adverse change of the microbial flora as those caused by ([0029]):
Helicobacter pylori, Camphylobacter pyloridis, Staphylococcus aureus, Staphylococcus epidermidis, Streptococcus pyogenes, Streptococcus pneumoniae, Enterococcus faecalis, Hemophilus influenzae, Escherichia coli, Klebsiella pneumoniae, Enterobacter cloacae, Citrobacter freundii, Serratia marcescens, Pseudomonas aeruginosa and Pseudomonas maltophilia, Salmonella sp. and fungi such as Candida albicans and Aspergillus fumigatus, and combinations of these species. 

The art teaches the use of microorganisms which suppress harmful microorganisms in the gastrointestinal tract ([0028]). Laulund teaches the method comprises ([0015]):
administering, in association with the administration of the medicament, an effective amount of one or more probiotically active organisms in the form of a product comprising said medicament and the probiotically active organism or organisms as a combined preparation for simultaneous, separate or sequential use for reducing the occurrence of said ecologically adverse changes of the microbial flora.

Because Laulund teaches oral consumption of the disclosed composition ([0044]) it is broadly interpreted to be in a form suitable for administration of the strains to the stomach of a subject. Examiner notes the art discloses examples that contain mixtures of different strains ([0063] [0064]).

Laulund teaches the bacterial species in said composition may include Lactobacillus plantarum, Lactobacillus rhamnosus and Lactobacillus delbrueckii ([0034]). 

Laulund is silent regarding the deposit number for said Lactobacillus plantarum and Lactobacillus rhamnosus.

While Laulund teaches Lactobacillus delbrueckii may be subspecies bulgaricus ([0063]) or lactis ([0034], Laulund is silent regarding the use of Lactobacillus delbrueckii subspecies delbrueckii.

Laulund does not teach the use of Lactobacillus pentosus.

Mogna teaches strains for use as a medication to prevent or cure infections due to Gram negative bacteria, including E. coli (page 1, first paragraph). Said disorders include gastroenteritis and gastroenterocolitis (page 7, second paragraph).  Mogna identifies Lactobacillus pentosus DSM 21980 for use in preventing and curing said infection (page 5, second paragraph). Mogna teaches the composition may also comprise Lactobacillus rhamnosus 21981 (page 18, line 2). Further, Mogna teaches Lactobacillus plantarum P-21021 has an ability to produce bacteriocins with an anti-bacterial activity (page 9, see section 5).

Scatizzi teaches a method to prevent or treat gastrointestinal disorders (page 3, last paragraph). The art teaches administration of the probiotic strain Lactobacillus delbrueckii MB386 DSM 22106 (page 3, second full paragraph). The art teaches said strain inhibits species of Escheria coli, Klebsiella and Enterobacteria (page 4, second paragraph). Scatizzi teaches using said strain in a food or supplement, and teaches said composition can be used to treat disorders including gastric hyperacidity (page 5, third paragraph).

It would have been obvious to combine the teachings of Laulund, Mogna and Scatizzi by using the claimed strains in Laulund’s composition. Laulund teaches a method of treating an adverse change of the gastrointestinal microflora. The art teaches the use of microorganisms which suppress harmful microorganisms in the gastrointestinal tract. The art identifies Escheria coli and Enterococcus as a harmful organisms of the intestinal tract, and suggests the use of a composition comprising probiotics including L. plantarum, L. rhamnosus and L. delbrueckii spp. While Laulund is silent regarding the deposit number of L. plantarum and L. rhamnosus, it would be obvious to use the claimed strains since Mogna teaches L. plantarum P-23021 and L. rhamnosus DSM 21981 are known strains which inhibit the same pathogens treated by Laulund in treating gastrointestinal disorders. It would be obvious to use L. pentosus DSM 21980 since Mogna teaches this probiotic also inhibits the same pathogens treated by Laulund. While Laulund does not disclose the subspecies of L delbrueckii claimed, it would be obvious to use Lactobacillus delbrueckii spp. delbrueckii in the claimed composition. One would have been motivated to do so since Scatizzi teaches Lactobacillus delbrueckii spp. delbrueckii DSM 22016 can be used to treat Escherichia coli, Klebsiella pneumoniae, Enterobacter cloacae, which are identified by Laulund as pathogens causing adverse changes in the gastrointestinal microflora. One would be motivated to combine each of the disclosed strains since each is known to treat pathogens of the GI tract. It would be prima facie obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  

Laulund teaches the medicament may be a H2 receptor blocking agent, prostaglandin, proton pump inhibitor or antacid. It would have been obvious to select a proton pump inhibitor as a medicament. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). One would 

Claim 7 recites administering the composition in an “effective amount” to restore a gastric mucoscal barrier. Laulund teaches administration of an “effective” amount. Laulund teaches a final probiotic concentration of 108-1012 microorganisms per gram, or 107 CFU per gram ([0046]). The Instant Specification discloses a mixture of bacterial strains in an amount of or 106-1011 CFU/g mixture (page 24, second paragraph). Therefore the concentration disclosed by Laulund is broadly interpreted to be an effective amount that would have the effects recited in claim 7. 

Further, the following is noted from the MPEP:
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facie obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facie obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 7 is included in this rejection (claim 7).

As recited above, Laulund teaches the change in microflora caused my medical therapy can cause infections. Laulund identifies H. pylori as such an infection ([0029]). Laulund teaches such adverse changed can be reduced by administering probiotics. Because Laulund is interpreted to teach the effective amount of the probiotics recited in claim 7, it claim 10).

Claim 7 is drawn to a method of treating a patient with gastric hyperacidity. Claim 16 recites the underlying cause of said gastric hyperacidity. It is the Examiner’s position that because the claimed method of treating a patient that has gastric hyperacidity is rendered obvious, said method would be effective for treating hyperacidity caused by any the conditions recited in claim 16. Therefore claim 16 is included in this rejection (claim 16).

As recited in the rejection of claim 7, Laulund teaches the cited probiotic strains are administered with a medicament that treats gastric hyperacidity.  A proton pump inhibitor is rendered obvious on the ground set forth in the rejection of claim 7. Therefore claim 17 is included in this rejection (claim 17).

It would be obvious to use Lactobacillus plantarum P-21020 and Lactobacillus lactis DSM 19072 since Laulund teaches the use of both species in a composition that treats gram negative bacteria and Mogna teaches these specific deposits may be used to treat infections caused by gram negative bacteria. One would use multiple strains with the same function to provide an enhanced effect. Therefore claim 23 is included in this rejection (claim 23).

claim 25).

Claim 7 is rejected on the grounds set forth above. Laulund teaches a final probiotic concentration of 108-1012 microorganisms per gram, or 107 CFU per gram ([0046]). The Instant Specification discloses a mixture of bacterial strains in an amount of or 106-1011 CFU/g mixture (page 24, second paragraph). The Examiner broadly interprets 1 gram to be a “dose”. Therefore claims 33-34 are included in this rejection (claims 33-34).
	
Therefore Applicant’s Invention is rendered obvious as claimed.

37 CFR 1.132 Declaration
The Examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Mario Del Piano filed on 31 March 2021.

The Declarant supervised and conducted a study to assess the efficacy of the claimed bacterial strains in restoring the physiological gastric barrier against harmful bacteria in individual taking a proton pump inhibitor. The results of the study were published in the post filing reference Del Piano et al (Exhibit B). The Declaration states this correlation is observed with simultaneous administration of the strains with the proton pump inhibitor in a form allowing the strains and inhibitor “to achieve the stomach of a treated patient”.



“the inhibitor is administered at a dosage per die resulting in a gastric pH of equal to or higher than 5”
pH value of equal to or higher than 5 allows bacteria to survive, including the claimed bacteria strains as well as coliforms and other harmful bacteria; and
antagonism and production of bacteriolysins by the claimed strains destroy coliforms and the other harmful bacteria while restoring the gastric barrier.

The Declaration states each of the claimed strains has been previously screened against specific E. coli strains and demonstrate marked antagonistic activity of these latobacillus towards the tested strains of E. coli.

The Declarant alleges that the concentrations and administration regimens reported in the materials and methods of Del Piano, including the dosage of each bacteria, two week supplementation in patients treated with proton pump inhibitors and the effect of the claimed strains “only represent an exemplary effective amount” and that the effect of the claimed strains is linked to the combined administration of PPI and bacteria strains”.

The Declaration under 37 CFR 1.132  filed 31 March 2021 is insufficient to overcome the rejection of claims 7, 10, 16-17, 23, 25 and 33-34 based upon obviousness over Laulund in view of Mogna and Scatizzi as set forth in the last Office action because:


While the Declarant relies on Del Piano as evidence unexpected results, the Declaration also states the experimental conditions used to achieve these results are merely exemplary. Because Declaration states “the effect of the claimed strains is linked to the combined administration of PPI and bacteria strains”, the Declarant appears assert any dose and any method of treatment can be used to obtain the same results. This argument is not persuasive. The Declarant relies upon the post-filing reference as evidence of the efficacy of the claimed method. The post-filing reference discloses these results are obtained by administering a composition containing a specific dosage of the claimed strains. The evidentiary reference contains 30 mg of L. rhamnosus, L. pentosus and L. plantarum and 10 mg of L. debreuckii to achieve the disclosed effect. Therefore each strain is combined in a specific amount. Claim 7 encompasses each strain in any amount. The Declaration does not provide any evidence that the same affect is achieved with any amount of bacteria. Del Piano teaches the observed effect is obtained after 15 days of oral supplementation. The reference only discloses results associated with this administration schedule. Because the Del Piano reference explicitly teaches the use of the claimed strains at a specific dose to achieve the cited results, and never states any dosage can be used, the assertion the conditions used in the reference are “merely exemplary” are not persuasive. While the Declarant relies on Del Piano as evidence, the Declarant argues teachings that are outside the scope of what is disclosed in the reference.


draws the Examiner’s attention to the fact that according to Del Piano administration of the claimed composition
-“significantly reduce total bacteria and coliforms in the gastric milieu in subjects chronically treated with PPIs” (Del Piano, p. 2, II. 27-29; emphasis added)
-“significantly reduce bacterial overgrowth at the stomach level after 15 days of oral supplementation, thus rapidly improving the gastric microbiota composition and restoring a protective barrier against harmful bacteria” (Del Piano, p. 11, II. 8-12; emphasis added) 
Therefore the experimental conditions disclosed by Del Piano, which is used as evidence, must be considered. Therefore the Declaration is not persuasive. The Declarant notes the claimed strains marked antagonistic activity towards five Escheria bacteria. It is Examiner’s position that a composition containing each of the claimed strains, as rendered obvious by the prior art, would be expected to have the same properties.
The Declaration states the claimed effect is observed with simultaneous administration of the strains with the proton pump inhibitor in a form allowing the strains and inhibitor to achieve the stomach of a treated patient. Examiner notes claim 7 does not recite a formulation comprising a proton pump inhibitor and the claimed strains. As written, the strains can be administered in a composition that is separate from the proton pump inhibitor the subject is taking.
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).




APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 31 March 2021 are acknowledged. Reiterating the response filed on 06 June 2018 (section 14), the Applicant asserts Laulund is directed to a “method for reducing ecologically adverse changes of the gastrointestinal micro-flora in patients under treatment with medicaments”, wherein the “ecologically adverse changes” is defined as: “...a change, i.e. a decrease or increase, in total numbers of the indigenous micro-flora or a change, i.e. a shift in balance between individual species, in the number of individual species in the Gl tract of an animal” and the “medicaments” is defined as “pharmaceutically active substance or mixture of chemical or natural compounds for preventing, diagnosing, alleviating and/or curing disease” (emphasis included by the Applicant). In contrast, the Applicant argues claim 7 is directed to restoring a gastric mucosal barrier of the subject. Therefore the Applicant argues there is no apparent basis to allege that Laulund discloses, teaches, or suggests the “effective amount” of the instant claims, as implied in the above determination. The Applicant reiterates the statements made in the Declaration, and argues the concentrations, dosages and administration schedule disclosed in the reference submitted of evidence are only exemplary and “and other dosages would work to the extend that result”. The Applicant 
Citing the Instant Specification, the Applicant states “it is essential that the bacteria and the drug be administered simultaneously and act simultaneously, since it is necessary to restore the barrier effect removed by the proton pump inhibitors (PPI) thanks to the action of the probiotic bacteria of the present invention, which produce bacteriocins and are capable of colonizing the stomach thanks to the fact that the proton pump inhibitors have raised the pH to a value of about 4.5-5.0.” (Specification, p. 26, last para, to p. 27, 1st para.). The Applicant notes the claimed strains marked antagonistic activity towards five Escheria bacteria. 

EXAMINER’S RESPONSE
As set forth above, the Applicant argues Laulund does not disclose, teach or suggest “the effective amount of the instant claims”. Claim 7 is directed to method of treating a subject taking a proton pump inhibitor to treat or reduce gastric hyperacidity. The claim recites administering “an effective amount” to restore a gastric mucosal barrier of the subject. Examiner notes claim 7 does not recite any dosage or amounts.  Laulund teaches administration of an “effective” amount. Because Lauland administers an “effective amount” as recited in claim 7, and the claim states an “effective amount” 6-1011 CFU/g mixture (page 24, second paragraph). Laulund teaches a final probiotic concentration of 108-1012 microorganisms per gram, or 107 CFU per gram ([0046]). Because the reference treats a subject taking the claimed medicament to treat or reduce gastric hyperacidicity as recited in claim 7, it would be expected to produce the claimed effect.

While the Applicant relies on Del Piano as evidence of unexpected results, the Applicant also states the dosages and concentration used in Del Piano to achieve said results are exemplary and may encompass other amounts than those which are disclosed. As set forth in Examiner’s response to the Declaration, the conditions used to obtain the claimed effect have to be considered. Del Piano is directed to subjects being treated with PPIs for at least 3 months. Further, the tablet disclosed by Del Piano comprises the claimed strains in different amounts. The formulation contains 30 mg of L. rhamnosus, L. pentosus and L. plantarum and 10 mg of L. debreuckii to achieve the disclosed effect. While claim 7 recites administration to a subject taking a PPI, the claim does not recite any concentrations for the claimed strains. While Del Piano is directed to subjects being treated with PPIs for 3 months, and teaches administration of the claimed strains for 15 days, claim 7 is encompasses subjects taking any PPI for any length of time, and administration of the claimed strains for any period of time. 


draws the Examiner’s attention to the fact that according to Del Piano administration of the claimed composition
-“significantly reduce total bacteria and coliforms in the gastric milieu in subjects chronically treated with PPIs” (Del Piano, p. 2, II. 27-29; emphasis added)
-“significantly reduce bacterial overgrowth at the stomach level after 15 days of oral supplementation, thus rapidly improving the gastric microbiota composition and restoring a protective barrier against harmful bacteria” (Del Piano, p. 11, II. 8-12; emphasis added) 

Therefore by Applicant’s admission, the claimed affect is achieved after treating for a specific time period. 
The Applicant contends the results evidenced by Del Piano in the sense of MPEP 2145 are commensurate in scope with the instant claims, rather than limited by the specific bacterial concentration, PPI treatment period and administration regimes. This argument is not persuasive. MPEP 2145 states a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan "could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof”. Examiner notes claim 7 does not recite any range or amounts, while the art submitted as evidence uses specific concentrations to achieve the claimed affect.
The Applicant states “it is essential that the bacteria and the drug be administered simultaneously and act simultaneously, since it is necessary to restore the barrier effect removed by the proton pump inhibitors”. It is of note that while claim 7 treats a 
The Applicant notes the claimed strains marked antagonistic activity towards five Escheria bacteria. It is Examiner’s position that a composition containing each of the claimed strains, as rendered obvious by the prior art, would be expected to have the same properties.

Claim 24 is rejected over Laulund, Mogna and Scatizzi as applied to claim 23 above and further in view of Dobrogosz et al. (previously cited; Antibiotic Reuterin. Patent 5413960, 1995).

Laulund teaches a method of reducing adverse changes of the gastrointestinal (GI) microflora in patients under treatment with gastric-acid reducing medicaments. Said method comprises administering, in association with said medicament, an effective amount of one or more probiotically active organisms. The bacterial species in said composition may include Lactobacillus plantarum, Lactobacillus rhamnosus and Lactobacillus delbrueckii. Further, Laulund teaches Lactobacillus reuteri ([0034]). 

While Laulund teaches Lactobacillus reuteri can be used, the art is silent regarding the deposit number of said strain.



Dobrogosz et al. teach Lactobacillus reuteri is a symbiotic resident of the GI tract of humans (column 1, lines 20-25). Dobrogosz teaches this species produce reuterin, a broad spectrum antimicrobial substance (column 4, lines 1-7). This antibiotic may be used to kill other microorganism under defined conditions using L. reuteri that is nonpathogenic to humans (column 4, lines 8-11).
 
It would have been obvious to use the deposited strain disclosed by Mogna in Laulund’s therapeutic since Mogna teaches a deposit of Lactobacillus reuteri having the same properties as the species recited in claim 24. While Mogna teaches a species with a different deposit number, it would have been obvious to substitute it for the claimed deposits because it possesses the same identifying characteristics. Since Dobrogosz teaches the ability to produce reuterin is a property of the species reuteri, one would expect Mogna’s deposit to function as a bacteriocide in Laulund’s therapeutic. One would expect same results since it produces the bacteriocin reuterin, which is active against the same pathogens being treated by Laulund. Therefore claim 24 is rendered obvious (claim 24).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 27 are rejected over Laulund, Mogna and Scatizzi as applied to claim 17 above and further in view of Lai et al. (previously cited, Lansoprazole For The Prevention of Recurrences of Ulcer Complications From Long-Term Low-Dose Aspirin Use. N Engl J Med. 346 (26) 2002: 2033-2038).

Claim 17 is rejected on the grounds set forth above. While Laulund teaches a composition comprising a proton pump inhibitor, the art is silent regarding the use of lansoprazole.

Lai teaches proton pump inhibitors reduce gastric acidity (page 2033, left column, last sentence). The art teaches lansoprazole is a proton-pump inhibitor and teaches it can reduce complications in patients treated with aspirin (i.e. a medicament) (see Abstract, Methods). The art teaches lansoprazole suppresses acid (page 2037, last sentence through first sentence of page 2038). 

It would have been obvious to use Lansoprazole as a proton-pump inhibitor in the composition disclosed by Laulund. One would have been motivated to do so since Laulund teaches the use of a proton inhibitor used to treat gastric acidity and Lai teaches Lansoprazole reduces acid. The skilled artisan would use a known proton pump inhibitor in a composition which comprises the use of a proton pump inhibitor. One would have had a reasonable expectation of success since Laulund teaches a medicament which reduces gastric acid, and lansoprazole reduces gastric acid. One would have expected similar results since both references teaches the use of proton pump inhibitors to treat gastric acidity. Therefore claim 27 are included in this rejection (claim 27).



Claim 35 is rejected over Laulund, Mogna and Scatizzi as applied to claim 7 above and further in view of Shin et al. (Pharmacology of Proton Pump Inhibitors. Curr Gastroenterol Rep. 2008 December; 10(6): 528–534).


Claim 7 is rejected on the grounds set forth above. The teachings of the prior art as set forth above.

While Laulund suggests treating with a proton pump inhibitor, the art is silent regarding the stomach pH of said subjects.

Shin teaches proton pump inhibitors inhibit acid gastric secretion (page 3, last paragraph). Shin discloses proton pump inhibitors that produce a median pH of about 5 (page 4, second paragraph).

It would have been obvious to treat a subject with a pH of about 5. One would have been motivated to do so since Laulund suggests treating a patient taking proton pump inhibitors and Shin teaches proton pump inhibitors produce a median gastric pH of about 5. One would have expected success since Laulund teaches administration to patients taking proton pump inhibitors. One would have expected similar results since Laulund and Shin both teach proton pump inhibitors. Therefore claim 35 is rendered obvious (claim 35).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653                                                                                                                                                                                             
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653